MEMORANDUM ***
Diana Hurtado-Manzo, a native and citizen of Mexico, petitions for review of the *923Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004), and grant the petition for review.
Despite her testimony that she continuously resided in the United States since 1988 and that she lacked corroborating documentation of her residence because she entered the United States as a teenager and resided with her sister, the IJ concluded that Hurtado-Manzo did not meet her burden of proving continuous physical presence. In light of her credible testimony, the IJ’s denial of her case for failure to provide corroborating evidence is not supported by substantial evidence. See id. at 854 (holding substantial evidence did not support denial of cancellation of removal application where alien’s credible testimony regarding physical presence was rejected due to her failure to provide corroborating evidence.)
We deny Hurtado-Manzo’s motion for leave to file supplemental briefing as moot.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *923courts of this circuit except as provided by Ninth Circuit Rule 36-3.